                            Case 5:19-cv-02671-EJD Document 10 Filed 06/03/19 Page 1 of 3
                                                                                                                                                           POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                       FOR COURT USE ONLY




           TELEPHONE NO.:                                FAX NO. (Optional):

 E–MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):


      STREET ADDRESS:

      MAILING ADDRESS:

     CITY AND ZIP CODE:

          BRANCH NAME:


     PLAINTIFF/PETITIONER:                                                                                     CASE NUMBER:

                                                                                                                              5:19-CV-02671-EJD
DEFENDANT/RESPONDENT:

                                                                                                              Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.   At the time of service I was at least 18 years of age and not a party to this action.
2.   I served copies of:
     a.              summons
     b.              complaint
     c.              Alternative Dispute Resolution (ADR) package
     d.              Civil Case Cover Sheet (served in complex cases only)
     e.              cross-complaint
     f.      X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
3.   a. Party served (specify name of party as shown on documents served):
          Izzet Yusuf Kufioglu
     b.           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4.   Address where the party was served:
     3495 McKee Road San Jose CA 95127
5.   I served the party (check proper box)
     a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                receive service of process for the party (1) on (date): May 28, 2019              (2) at (time): 4:05 pm
     b.          by substituted service.   On (date):                   at (time):            I left the documents listed in item 2 with or
                 in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city): San Diego                 or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence       stating actions taken first to attempt personal service.
                                                                                                                                                              Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                          Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
Case 5:19-cv-02671-EJD Document 10 Filed 06/03/19 Page 2 of 3
Case 5:19-cv-02671-EJD Document 10 Filed 06/03/19 Page 3 of 3
